DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 10/05/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This office action is in response to the filing of 09/20/2022. Claims 1-6 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a processor” in line 13, which renders the claim indefinite because the examiner is unable to determine which unit of Fig. 3 is the processor; processor is a generic placeholder for a controller, CPU, microprocessor, etc., which introduces a confusion on exactly what part of the PLC the applicant is claiming.  In order to advance prosecution of the application, the office will interpret the processor in a broad manner, wherein the PLC2A of Fig. 3 and described in paragraph [0057] as the broadest reasonable interpretation of “a processor”.
Claims 2-6 are rejected due to dependency on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US Pub 20180086491), and further in view of Bilkie (US Pub 20080141625).

Regarding Claim 1, Campbell a measurement control device (50-Fig. 2) used for controlling a packaging device (10-Fig. 2), comprising: 
a sensor unit (Fig. 2, portion of controller 50 which interfaces with sensors 40 and 44), comprising a first sensor (40-Fig. 2) and a second sensor (44-Fig. 2), and 
a measurement control device main body (Fig. 2, controller 50 has a housing or body in order to support components of controller 50), 
wherein the sensor unit is connected to the measurement control device main body (Fig. 2, the portion of system 10 which connects the sensors to the controller), 
wherein the measurement control device main body comprising: 
a processor (Fig. 5 and paragraph [0062], the controller 50 process information from the sensors to adjust table 30 would require a CPU or PLC to be incorporated into controller 50), configured to: 
calculate a film length (paragraph [0059], sensor 44 informs controller 50 an amount of top and bottom sheet material is an example of calculating a film length), a cut position (paragraph [0059], separation of one package form the next package is an example of a cut position) and a control amount (paragraph [0055], controller 50 can use the measured distance from sensor 44 to adjust table 30 to form the packaged products of Figs. 1(A-B)) according to the contour length of the article to be packaged (paragraph [0052], sensor 44 can measure the length of product P).
However, Campbell is silent regarding:
a detection axis of the sensor unit is disposed in a horizontal direction and a vertical direction orthogonal to a traveling direction of an article to be packaged that is being conveyed, and 
wherein the first sensor is disposed in the horizontal direction orthogonal to the traveling direction and the second sensor is disposed in the vertical direction orthogonal to the traveling direction, and
a processor, configured to: 
calculate a first distance between the first sensor and the article to be packaged and a second distance between the second sensor and the article to be packaged using information from the sensor unit and to calculate a width and a height of the article to be packaged from the first distance and the second distance; 
calculate a shape of the article to be packaged, wherein the shape of the article to be packaged comprising a length, wherein the length comprising a contour length of the article to be packaged.
Bilkie teaches:
wherein a sensor unit (14-Fig. 1) is connected to a measurement control device main body (Fig. 5; paragraph [0052]), and a detection axis of a sensor unit is disposed in a horizontal direction (Fig. 3 and paragraph [0041], sensor 46 emits an infrared beam to detect as distance to a container in a horizontal direction) and a vertical direction orthogonal to a traveling direction of an article to be packaged that is being conveyed (Fig. 3 and paragraphs [0044-00450, sensor 48 emits an laser beam to detect as distance to a container and the contents of the container in a vertical direction), 
wherein a first sensor (46-Fig. 2) is disposed in the horizontal direction orthogonal to the traveling direction (Figs. 2-3, sensor 46 is disposed in the horizontal direction orthogonal to conveyor 18) and a second sensor (48-Fig. 3) is disposed in the vertical direction orthogonal to the traveling direction (Figs. 2-3, sensor 48 is disposed in the vertical direction orthogonal to conveyor 18), and
a processor (76-Fig. 5, examiner is not replacing the controller of Campbell but is show an equivalent controller capable of performing the configured limitations, in order to clarify the prior), configured to: 
configured to calculate a first distance between the first sensor and the article to be packaged (“article to be packaged” is a recitation of intended use, wherein the prior art has to be capable of performing intended use recitation; and in this instance, Figs. 2-3, sensor 46 will scan and determine a width of any article which passes in front of it) and a second distance between the second sensor and the article to be packaged (“article to be packaged” is a recitation of intended use, wherein the prior art has to be capable of performing intended use recitation; and in this instance, Figs. 2-3, sensor 48 will scan and determine a height of any article which passes under it) based on information from the sensor unit and to calculate a width and a height of the article to be packaged from the first distance and the second distance (paragraph [0053], logic device can determine container length, width, height and top void fill volume, based on the container scanner sensors); 
calculate a shape of the article to be packaged (Fig. 6, shapes 85-90 are calculated shapes of article to be packaged), wherein the shape of the article to be packaged comprising a length (Fig. 6, shapes 85-90 has a length), wherein the length comprising a contour length of the article to be packaged (paragraph [0040 and 0053], contour sensor 48 sensing the contour characteristics in a scan area is interpreted as measuring the contour length of at least one of the shapes, 85-90 contained with packaging 32). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the controller and sensors of Campbell, to have incorporated the control unit configured to interface with the container scanner of Bilkie, so determine the shape of a product to be package, to ensure that the product is packaged is packaged according to user defined parameters.

Regarding Claim 2, Campbell and as modified by Bilkie in the parent claim, Campbell discloses the controller executing commands as shown in Figs. 1(A-B) and film driving system of Fig. 2.
However, Campbell and as modified by Bilkie in the parent claim is silent regarding:
a control command creation unit configured to create a control command based on a control program; and 
a drive control unit configured to control a drive unit such as a motor based on the control command.
Bilkie teaches a control command creation unit (80-Fig. 5) configured to create a control command based on a control program (abstract, describes a methodology to analyze a package and generate a signal, is interpreted as a control program); and 
a drive control unit (30-Fig. 5) configured to control a drive unit such as a motor based on the control command (paragraph [0038], gate 30 controls the powered section 20 of the conveyor 18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the controller and film driving system of Campbell, to have incorporated the control unit and stop gate of Bilkie, so to further allow the packaging system to package a larger variety of package shapes and sizes. 

Regarding Claim 3, Campbell and as modified by Bilkie in the parent claim, Bilkie teaches wherein the sensor unit is configured by selecting one or more of an optical sensor (paragraph [0042], sensor 44 is optical sensor), an ultrasonic sensor, a mechanical sensor, and an image pickup sensor.

Regarding Claim 4, Campbell discloses a packaging device (10-fig. 1).
However, Campbell is silent regarding the packaging device equipped with the measurement control device according to claim 1.
Campbell and as modified by Bilkie teaches the measurement control device according to claim 1(see claim 1 rejection above).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the packaging system of Campbell, to have incorporated the control unit and stop gate of Bilkie, so to further allow the packaging system to package a larger variety of package shapes and sizes. 

Regarding Claim 5, Campbell and as modified by Bilkie teaches the measurement control device of Claim 1.
However, Campbell and as modified by Bilkie in claim 1 is silent regarding: 
the measurement control method comprising:
a signal acquisition step of acquiring information signal from the sensor unit; 
a distance conversion step of converting the information signal acquired in the signal acquisition step into a distance; 
a width/height calculation step of calculating the width and the height of the article to be packaged from distance information converted in the distance conversion step; and 
an overall shape calculation step of further calculating the length, the width and the height of the article to be packaged, that is, an overall shape of the article to be packaged from the width and the height information of the article to be packaged obtained in the width/height calculation step.
Bilkie teaches the measurement control method comprising: 
a signal acquisition step of acquiring information signal from the sensor unit (Fig. 5, unit 78 receives input from scanning sensors); 
a distance conversion step of converting the information signal acquired in the signal acquisition step into a distance (Fig. 6, head space 300 is an example of a distance conversion step); 
a width/height calculation step of calculating the width and the height of the article to be packaged from distance information converted in the distance conversion step (Fig. 6, shows a rendering of the height of the articles to be packaged); and 
an overall shape calculation step of further calculating the length, the width and the height of the article to be packaged, that is, an overall shape of the article to be packaged from the width and the height information of the article to be packaged obtained in the width/height calculation step (paragraph [0053] and Fig. 6 meets all the limitations of the overall shape calculation step requirement).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the controller and sensors of Campbell, to have incorporated the control unit configured to interface with the container scanner of Bilkie, so determine the shape of a product to be package, to ensure that the product is packaged is packaged according to user defined parameters.

Regarding Claim 6, Campbell and as modified by Bilkie in the parent claim, Bilkie further teaches:
a control amount calculation step of calculating a control amount for a drive unit (paragraph [0060], speed of containers is controlled to allow the containers to be scanned, is interpreted as speed control step) based on overall shape information of the article to be packaged obtained in the overall shape calculation step (paragraph [0059], device 76 controls the void space volume of dunnage based of default settings); 
 Application No.: TBAa control command creation step of creating a control command based on a calculation result obtained in the control amount calculation step (abstract, describes a methodology to analyze a package and generate a signal, is interpreted as a control program); and 
an output process step of performing an output process of the control command created in the control command creation step (paragraph [0060], stop gate 30 controls the actuation of section 20 is interpreted as a speed control which can be controlled by panel 98).

Response to Arguments
Applicant’s arguments, see claim rejections under 102(a) on pages 5-7, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1-6 under 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Campbell (US Pub 20180086491).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731   
11/19/2022                                                                                                                                                                                          

/JOSHUA G KOTIS/Examiner, Art Unit 3731